 

EXHIBIT 10.1

 

WRITTEN CONSENT OF DIRECTORS TO CORPORATE ACTION

WITHOUT MEETING OF PHI GROUP, INC.

 

The undersigned, being all of the directors of the Board of Directors of PHI
Group, Inc., a Nevada corporation (the “Company”), hereby adopt the following
resolutions in lieu of a meeting on this 28th day of May 2018.

 

WHEREAS, on April 23, 2018 the Company’s Board of Directors passed a resolution
to declare a twenty percent (20%) special stock dividend from its holdings of
Common Stock in American Pacific Resources, Inc., a subsidiary of the Company,
to shareholders of Common Stock of the Company as follows: (a) Declaration date:
April 23, 2018; (b) Record date: May 31, 2018; (c) Payment date: October 31,
2018; (d) Dividend ratio: All eligible shareholders of Common Stock of the
Company as of the Record date shall be entitled to receive two (2) shares of
Common Stock of American Pacific Resources, Inc. for every ten (10) shares of
Common Stock of PHI Group, Inc. held by such shareholders as of the referenced
Record date;

 

WHEREAS, it deems to be in the best interests of the Company and its
shareholders to extend the Record Date for the special stock dividend and to fix
the minimum amount of Common Stock of the Company held by shareholders to be
eligible for the special stock dividend in American Pacific Resources, Inc., a
subsidiary of PHI Group, Inc;

 

NOW, THEREFORE, BE IT RESOLVED, that the Company extend the record date for the
special stock dividend in American Pacific Resources, Inc. to June 29, 2018 and
fix the minimum amount of Common Stock of PHI Group, Inc. held by each
shareholder at five (5) shares to be eligible for the above-mentioned special
stock dividend;

 

FURTHER RESOLVED, that the Payment Date of the special stock dividend remain to
be October 31, 2018 and the Dividend Ratio remain to be that for every five (5)
shares of PHI Group, Inc. Common Stock held by eligible shareholders as of the
new Record Date, these shareholders have the right to receive one (1) freely
tradable share of Common Stock of American Pacific Resources, Inc., a private
entity that is currently awaiting SEC registration for its Common Stock;

 

FURTHER RESOLVED, that Company round up the dividend shares of American Pacific
Resources, Inc. Common Stock to the nearest whole number of shares when
fractional shares occur in the calculations of the special stock dividend
distribution;

 

FURTHER RESOLVED that in addition to and without limiting the foregoing, each
officer of the Company be and hereby is authorized and directed to take, or
cause to be taken, such further action, and to execute and deliver, or cause to
be delivered, for and in the name and on behalf of the Company, all such
instruments and documents as such officer may deem necessary, appropriate or in
the best interests of the Company to effectuate the intent of the foregoing
resolutions and the transactions contemplated thereby (as conclusively evidenced
by the taking of such actions or the execution and delivery of such instruments
and documents, as the case may be) and all action heretofore taken by such
officer in connection with the subject of the foregoing recitals and resolutions
be, and it hereby is, approved, ratified and confirmed in all respects as the
act and deed of the Company.

 

Page 1 of 2

 

 

By their signatures below, the above resolutions have been duly authorized and
adopted by the Company’s Board of Directors.

 

/s/ Tam Bui   /s/ Henry D. Fahman Tam Bui, Director   Henry D. Fahman, Director

 

/s/ Frank Hawkins   Frank Hawkins, Director  

 

Page 2 of 2

 